Citation Nr: 1208175	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disorder to include tendonitis and arthritis.

3.  Entitlement to service connection for polycystic ovarian syndrome, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and J. H.
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 11, 2002 to July 8, 2002 and from March 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for bilateral hearing loss, a left ankle disorder to include tendonitis and arthritis, and polycystic ovarian syndrome, to include as due to exposure to asbestos.

In February 2011 the Veteran and her fiancé testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2011 the Board remanded the current claims on appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO for additional development.

The Veteran was afforded a VA joints examination in June 2011 to evaluate the nature and etiology of her claimed left ankle disorder.  The examiner reviewed the claims file and indicated that she did not note any treatment for the left ankle in the military.  Following a physical examination and left ankle x-ray, the diagnosis was mild left ankle strain.  Then, the examiner commented that in spite of subjective complaints, there is no evidence to support the diagnosis based on review of the claims file, history and physical, and normal left ankle x-ray performed on the day of the examination.  

In October 2011 the Veteran submitted additional service treatment records, which did document complaints of left ankle pain during military service.  In September 2004 she complained of pain in the left ankle and arch of the foot for two months.  The assessment was left flexible pes planus with plantar fasciitis.  (The Veteran is service connection for plantar fasciitis of both feet).  In a February 2005 follow up note, she complained of left plantar medial and posterior medial malleolus foot pain.  The diagnosis was tenosynovitis foot/ankle.  In September 2005 she complained of left arch pain and stated that she sprained her ankle one and a half years ago [approximately March 2004].  Finally, in November 2005 there was slight fullness of the left ankle with tenderness to palpation and on motion.  The Veteran should be afforded an additional VA joints examination to obtain clarification as to whether she has a current left ankle disability and to obtain an opinion as to whether any current left ankle disability is related to service.

During the February 2011 video conference hearing, she testified that she twisted and injured her left ankle during a mission in Iraq and was treated with several different cortisone shots for the pain during service.  Service personnel records show that she served in Iraq from March 2004 to February 2005.

The AMC/RO should request any relevant ongoing VA treatment records dated since April 2011.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, in April 2011 the Board remanded the Veteran's claims, in part, to make further efforts to obtain service treatment records and to provide VA audiological and joints examinations and opinions.  The Board instructed the AMC/RO to readjudicate the claims and to issue a supplement statement of the case (SSOC) if any benefit sought on appeal remained denied.  In June 2011 the Veteran appeared for the requested VA examinations, and she subsequently provided additional service treatment records.  However, it appears that the claims file was erroneously returned to the Board before the AMC/RO had an opportunity to readjudicate the claims and to issue an SSOC to the Veteran and her representative.  Therefore, the issues of entitlement to service connection for bilateral hearing loss, a left ankle disorder to include tendonitis and arthritis, and polycystic ovarian syndrome, to include as due to exposure to asbestos, must be remanded for readjudication and the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for claimed bilateral hearing loss, left ankle, and polycystic ovarian syndrome disorders.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  Additionally, the AMC/RO should request relevant VA treatment records from the Philadelphia VA Medical Center dated since April 2011.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran and her representative should be so notified.

2.  The Veteran should also be scheduled for VA joints examination to determine whether she has a current left ankle disability and, if so, whether such is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner should indicate whether any current left ankle disability exists.  If so, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability is related to any event or injury during military service, including during a mission in Iraq when she allegedly twisted her ankle.  A medical analysis and rationale must be included with the opinion.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


